CLD-185                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1508
                                       ___________

                          IN RE: JAMES ARTHUR BIGGINS,

                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                   (Related to D. Del. Civ. Action No. 18-cv-00164)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 April 19, 2018
       Before: CHAGARES, GREENAWAY, Jr., and FUENTES, Circuit Judges

                              (Opinion filed: June 13, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       James Arthur Biggins, a Delaware state prisoner, has filed a petition for a writ of

mandamus challenging a policy requiring the electronic filing of court documents. For

the reasons that follow, we will deny the mandamus petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Biggins states that a pilot program was implemented pursuant to an agreement

between the United States District Court for the District of Delaware and the

Commissioner of the Department of Corrections that requires Delaware state prisoners to

electronically file documents in District Court. Biggins contends that the program is

discriminatory, restricts what prisoners can file, and violates his right of access to the

courts. He asserts that the District Court and the Commissioner lacked authority to

implement the policy without Congress’ approval.

       “Traditionally, the writ of mandamus has been used to ‘confine an inferior court to

a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority

when it is its duty to do so.’” In re Chambers Dev. Co., Inc., 148 F.3d 214, 223 (3d Cir.

1998) (citations omitted). “The writ is a drastic remedy that ‘is seldom issued and its use

is discouraged.’” Id. A petitioner must show that he has no other adequate means to

attain the desired relief and that his right to the issuance of the writ is clear and

indisputable. Id.

       To the extent Biggins contends that the District Court exceeded its authority, he

filed a civil action in District Court challenging the electronic filing policy. He also

raised in that action his claim of a violation of his right of access to the courts. Biggins

has not shown that he has no other adequate means to attain relief.1


1
 Biggins was denied in forma pauperis status in that action pursuant to 28 U.S.C.
§ 1915(g) and an appeal is pending, but even if the appeal is unsuccessful, he may pursue
his claims by paying the filing fee.
                                            2
Accordingly, we will deny the petition for a writ of mandamus.




                                    3